
QuickLinks -- Click here to rapidly navigate through this document




EXHIBIT 10.2



MOLYCORP, INC.

RESTRICTED STOCK UNITS AGREEMENT FOR NONEMPLOYEE DIRECTORS


        WHEREAS, [GRANTEE NAME] (the "Grantee") is a director of Molycorp, Inc.;

        WHEREAS, pursuant to the Molycorp, Inc. Nonemployee Director Deferred
Compensation Plan (the "Deferred Compensation Plan"), Grantee elected to convert
a portion of his or her Annual Fee (as defined in the Deferred Compensation
Plan) with respect to the year beginning January 1, 2011 into Restricted Stock
Units (the "Converted RSUs");

        WHEREAS, pursuant to the Deferred Compensation Plan, the Company will
provide an additional grant of Restricted Stock Units in an amount equal to 25%
of the Converted RSUs (the "Matching RSUs");

        WHEREAS, the execution of a Restricted Stock Units agreement
substantially in the form hereof along with any exhibits hereto (this
"Agreement") to evidence the grant of restricted stock units under the Deferred
Compensation Plan was authorized by a resolution of the Compensation Committee
of the Board (the "Compensation Committee") that was duly adopted
on                                    , 2011.

        NOW, THEREFORE, pursuant to the Deferred Compensation Plan and the
Company's 2010 Equity and Performance Incentive Plan (collectively, the "Plan"),
and subject to the terms and conditions thereof and the terms and conditions
hereinafter set forth, the Company has granted to Grantee, as of the date set
forth therein (each, a "Date of Grant"), a number of Converted RSUs and Matching
RSUs (collectively, the "RSUs"), as indicated on the attached Exhibit A, as the
same may be amended from time to time.

        1.    Payment of RSUs.    The RSUs covered by this Agreement shall
become payable to Grantee if they become nonforfeitable in accordance with
Section 2, Section 3, or Section 4 hereof.

        2.    Vesting of RSUs.    Grantee's right to receive the shares of
Common Stock subject to the Converted RSUs shall be nonforfeitable on the Date
of Grant of such Converted RSUs, as indicated on Exhibit A. Subject to the terms
and conditions of Sections 3, 4 and 5 hereof, Grantee's right to receive the
shares of Common Stock subject to the Matching RSUs shall become nonforfeitable
on the third anniversary of the Date of Grant of such Matching RSUs, as
indicated on the attached Exhibit A, if (i) Grantee continuously provides
service to the Company until such time or (ii) Grantee's service to the Company
ceases by reason of Normal Retirement (as defined in the Deferred Compensation
Plan) prior to such date.

        3.    Effect of Change of Control.    In the event a Change of Control
(as defined in the Deferred Compensation Plan) occurs prior to the RSUs becoming
nonforfeitable as provided in Section 2 above and while Grantee is a director of
the Company or any Subsidiary, the RSUs covered by this Agreement shall become
nonforfeitable as provided in the Deferred Compensation Plan.

        4.    Effect of Termination Due to Death or
Disability.    Notwithstanding Section 2 above, if Grantee dies or Grantee's
service as a director of the Company is terminated because Grantee becomes
Disabled (as defined in the Deferred Compensation Plan), the RSUs covered by
this Agreement shall become nonforfeitable as provided in the Deferred
Compensation Plan.

        5.    Forfeiture of Awards.    In the event that Grantee's service as a
director of the Company shall terminate in a manner other than any specified in
Sections 3 or 4 hereof, Grantee shall forfeit any RSUs that have not become
nonforfeitable by such Grantee at the time of such termination. In the event
that Grantee becomes an employee of the Company or any of its Subsidiaries
immediately upon ceasing to be a director of the Company, the RSUs held by
Grantee on such date will not be affected and Grantee's service as an employee
shall be treated as service as a director for purposes of this Agreement.

--------------------------------------------------------------------------------



        6.    Form and Time of Payment of RSUs.    Except as otherwise provided
for in Section 9, payment for the RSUs shall be made in form of shares of Common
Stock on the date elected pursuant to Grantee's election made pursuant to the
Deferred Compensation Plan or on such earlier date or event set forth in
Section 7(j) of the Deferred Compensation Plan.

        7.    Payment of Dividend Equivalents.    From and after the Date of
Grant and until the earlier of (a) the time when the RSUs become nonforfeitable
in accordance with Section 2, Section 3 or Section 4 hereof or (b) the time when
Grantee's right to receive shares of Common Stock upon payment of RSUs is
forfeited in accordance with Section 5 hereof, on the date that the Company pays
a cash dividend (if any) to holders of shares of Common Stock generally, Grantee
shall be entitled to dividend equivalents with respect to each outstanding RSU
on the terms and conditions provided under Section 5(c) and Section 7(k) of the
Deferred Compensation Plan.

        8.    RSUs Nontransferable.    Neither the RSUs granted hereby nor any
interest therein or in the shares of Common Stock related thereto shall be
transferable or assignable other than by will or the laws of descent and
distribution prior to payment.

        9.    Adjustments.    The Board shall make any adjustments in the number
of RSUs or other securities covered by this Agreement that the Board may
determine to be equitably required to prevent any dilution or expansion of
Grantee's rights under this Agreement that otherwise would result from any
(a) stock dividend, stock split, combination of shares, recapitalization or
other change in the capital structure of the Company, (b) merger, consolidation,
spin-off, split-off, spin-out, split-up, separation, reorganization, partial or
complete liquidation involving the Company or other distribution of assets,
issuance of rights or warrants to purchase securities of the Company, or
(c) other transaction or event having an effect similar to any of those referred
to in Section 9(a) or 9(b) hereof. Furthermore, in the event that any
transaction or event described or referred to in the immediately preceding
sentence shall occur, the Board may provide in substitution of any or all of
Grantee's rights under this Agreement such alternative consideration as the
Board may determine in good faith to be equitable under the circumstances.

        10.    Compliance with Section 409A of the Code.    To the extent
applicable, it is intended that this Agreement and the Plan comply with the
provisions of Section 409A of the Code, so that the income inclusion provisions
of Section 409A(a)(1) of the Code do not apply to Grantee. This Agreement and
the Plan shall be administered in a manner consistent with this intent.
Reference to Section 409A of the Code is to Section 409A of the Internal Revenue
Code of 1986, as amended, and will also include any regulations or any other
formal guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.

        11.    Relation to Plan.    This Agreement is subject to the terms and
conditions of the Plan. In the event of any inconsistency between the provisions
of this Agreement and the Plan, the Plan shall govern. All terms used herein
with initial capital letters and not otherwise defined herein that are defined
in the Plan shall have the meanings assigned to them in the Plan. The Board (or
a committee of the Board) acting pursuant to the Plan, as constituted from time
to time, shall, except as expressly provided otherwise herein, have the right to
determine any questions which arise in connection with the grant of the RSUs.
The interpretation and construction by the Compensation Committee of any
provision of the Plan or this Agreement and any determination by the
Compensation Committee pursuant to any provision of the Plan or this Agreement
will be final and conclusive.

        12.    Amendments.    Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of Grantee under this Agreement without Grantee's consent (provided, however,
that Grantee's consent shall not be required to an amendment that is deemed
necessary by the Company to ensure compliance with Section 409A of the Code or
the

1

--------------------------------------------------------------------------------




Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any
regulations promulgated thereunder).

        13.    Severability.    If any provision of this Agreement or the
application of any provision hereof to any person or circumstances is held
invalid, unenforceable or otherwise illegal, the remainder of this Agreement and
the application of such provision to any other person or circumstances shall not
be affected, and the provisions so held to be invalid, unenforceable or
otherwise illegal shall be reformed to the extent (and only to the extent)
necessary to make it enforceable, valid and legal.

        14.    Compliance with Law.    The Company shall make reasonable efforts
to comply with all applicable federal and state securities laws; provided,
however, that notwithstanding any other provision of this Agreement, the RSUs
covered by this Agreement shall not be paid if the payment thereof would result
in violation of any such law.

        15.    Successors and Assigns.    Without limiting Section 8 hereof, the
provisions of this Agreement shall inure to the benefit of, and be binding upon,
the successors, administrators, heirs, legal representatives and assigns of
Grantee, and the successors and assigns of the Company.

        16.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the internal substantive laws of the State of
Delaware, without giving effect to any principles of conflict of laws thereof.

        Executed in the name and on behalf of the Company, as of
the                        day of                                    , 2011.

    MOLYCORP, INC.
 
 
By:
 



--------------------------------------------------------------------------------

Name:
Title:


        The undersigned Grantee hereby acknowledges receipt of an executed
original of this Agreement and accepts the right to receive the RSUs or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions set forth in this Agreement and Exhibit A, as the same
may be amended from time to time.

   

--------------------------------------------------------------------------------

Grantee
 
 
Date:
 


--------------------------------------------------------------------------------

 

2

--------------------------------------------------------------------------------




MOLYCORP, INC.

Exhibit A to the
Restricted Stock Units Agreement for Nonemployee Directors
Dated                        , 2011


        Molycorp, Inc. (the "Company")
and                                    (the "Grantee") hereby agree to the terms
of this Exhibit A to the Restricted Stock Units Agreement for Nonemployee
Directors dated                                    , 2011.

Date of Grant
  Grant of RSUs                         , 2011               Converted RSUs
                        , 2011
 
            Matching RSUs
 
 
 

        Executed in the name and on behalf of the Company, as of
the                        day of                                    , 2011.

    MOLYCORP, INC.
 
 
By:
 



--------------------------------------------------------------------------------

Name:
Title:


        The undersigned Grantee hereby acknowledges receipt of an executed
original of this Exhibit A, and accepts the right to receive the RSUs or other
securities covered hereby, subject to the terms and conditions of the Plan and
the terms and conditions set forth in the Agreement and Exhibit A, as the same
may be amended from time to time.

   

--------------------------------------------------------------------------------

Grantee
 
 
Date:
 


--------------------------------------------------------------------------------

 

3

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.2



MOLYCORP, INC. RESTRICTED STOCK UNITS AGREEMENT FOR NONEMPLOYEE DIRECTORS
MOLYCORP, INC. Exhibit A to the Restricted Stock Units Agreement for Nonemployee
Directors Dated , 2011
